Citation Nr: 0518044	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-06 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC), pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from October 1942 to 
September 1943.  The appellant is the veteran's surviving 
spouse.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision in which the 
RO, inter alia, denied the appellant's claim for service 
connection for the cause of the veteran's death, as well as 
entitlement to DIC, pursuant to 38 U.S.C.A. § 1318.  The 
appellant filed a notice of disagreement (NOD) in August 
2003, and the RO issued a statement of the case (SOC) in 
January 2004.  The appellant filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in 
February 2004.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran died in February 2003.  According to the 
death certificate, the immediate cause of death was new 
thrombus of the right coronary artery, due to or as a 
consequence of atherosclerotic coronary artery disease; 
chronic obstructive pulmonary disease was listed as a 
significant condition contributing to death but not related 
to the immediate cause.  

3.  At the time of the veteran's death, service connection 
was in effect for left ulnar nerve injury (major), rated as 
40 percent disabling; for traumatic arthritis of the left 
elbow with limitation of motion, rated as 30 percent 
disabling, for right femoral neuropathy, rated as 20 percent 
disabling; and for hematoma of the right groin with right 
lower extremity pain, rated as 10 percent disabling.

4.  There is no competent evidence of a medical nexus between 
either service, a service-connected disability, or disability 
for which 38 U.S.C.A. § 1151 benefits were granted, and the 
veteran's death.  

5.  A disability of service origin or for which benefits 
under 38 U.S.C.A. § 1151 were granted, did not cause or 
contribute substantially or materially to cause the veteran's 
death.  

6.  The veteran had been awarded a total disability rating 
based on individual unemployability (TDIU), effective July 
16, 1996.  

7.  The record reflects nothing to change the facts that the 
veteran, who died some 60 years after his separation from 
service, did not have a service-connected disability rated as 
totally disabling, and was not in receipt of a TDIU, for at 
least 10 years prior to his death.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310,  
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.312 (2004). 

2.  The claim for DIC benefits, pursuant to 38 U.S.C.A. 
§ 1318, is without legal merit.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. §§ 3.22, 20.1106 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

As regard the claim for DIC benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1318, the Board notes that the 
appellant has been notified of the reasons for the denial of 
her claim, has been given notice of the laws and regulations 
governing the claim, and has been afforded an opportunity to 
present evidence and argument in connection with the claim.  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed the appellant.  As will 
be explained below, the claim for DIC benefits, pursuant to 
the provisions of 38 U.S.C.A. § 1318, lacks legal merit; 
hence, the duties to notify and assist imposed by the VCAA 
are not applicable in this appeal.  See Nelson v. Principi, 
18 Vet. App. 407, 410 (2004) ("Because [the veteran] has no 
legal entitlement to an earlier effective date, there is no 
need to address whether section 5103(a) notice was required 
and provided in this case."); Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  Hence, the claim is ready to be 
considered on the merits.  

As regards the claim for service connection for the cause of 
the veteran's death, the Board finds that, considering the 
record in light of the duties imposed by the VCAA and its 
implementing regulations, all notification and development 
actions needed to fairly adjudicate the claim has been 
accomplished.  

Through the April and December 2003 notice letters, and a 
January 2004 SOC, the RO notified the appellant and her 
representative of the legal criteria governing the claim, the 
evidence that had been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support her 
claim for service connection for the cause of the veteran's 
death, and has been afforded ample opportunity to submit such 
information and evidence.  

The Board notes that in the January 2004 SOC, the RO did not 
specifically cite to 38 C.F.R. § 3.312 (2004), the 
controlling regulation with respect to cause of death claims.  
However, in its analysis of the veteran's claim, the RO 
incorporated the governing legal criteria, noting in 
particular, that "[t]he death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the primary or contributory cause of death."  
Further, notwithstanding this notice, as the RO explained 
(and the Board has also found), there simply is no medical 
evidence linking the veteran's heart or lung conditions to 
his military service or to a service-connected disability.  
Likewise (as explained below), there also is absolutely no 
evidence of any medical relationship between a disability for 
which section 1151 benefits were granted, as the appellant 
contends..  Under these circumstances, the Board finds that 
the January 2004 SOC clearly provides sufficient notice of 
the legal authority governing the claim; hence, the RO's 
failure to explicitly cite to 38 C.F.R. § 3.312 in the SOC is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102. 

The Board also finds that the April and December 2003 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the appellant that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
appellant identify any medical providers from whom she wanted 
the RO to obtain and consider evidence.  Further, the RO 
requested that the appellant submit any evidence in her 
possession that would help support her claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As indicated above, the four 
content of notice requirements have been met in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
both before and after the June 2003 rating action on appeal.  
However, the Board finds that the lack of full, pre-
adjudication notice in this case does not, in any way, 
prejudice the appellant.

As indicated above, the January 2004 SOC notified the 
appellant what was needed to substantiate her claim for 
service connection for the cause of the veteran's death and 
also identified the evidence that had been considered with 
respect to her claim.  Furthermore, in the above noted April 
and December 2003 notice letters, the RO advised the 
appellant of VA's responsibilities to notify and assist her 
in her claim.  After the notice letters and SOC, the 
appellant was afforded an opportunity to respond.  The 
appellant has not identified any medical treatment providers 
from whom she wishes the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the appellant's 
claim for service connection for the cause of the veteran's 
death.  The veteran's service medical records, as well as 
treatment records from the VA Medical Center (VAMC) in 
Syracuse, New York, have been associated with the claims 
file.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any existing evidence pertinent to the 
claim that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim for service connection for 
the cause of the veteran's death is harmless.  See ATD Corp., 
159 F.3d at 549; Cf. 38 C.F.R. § 20.1102.   

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for the 
cause of the veteran's death. 


II.  Background

The veteran's service medical records (SMRs) reflect that 
during an induction medical evaluation in October 1942, the 
veteran's cardiovascular system and chest X-ray were reported 
normal.  The veteran's blood pressure was noted as 120/70.  A 
September 1943 Certificate of Disability For Discharge notes 
that the veteran was medically discharged for contracture of 
the right elbow joint, sustained as a result of an injury in 
service.  There was not a report of cardiovascular or 
respiratory disability, or symptoms thereof, noted.  
Following his medical discharge from service, a private 
physician medically examined the veteran in December 1943, 
June 1944, and July 1946.  At those times there was no report 
of any cardiovascular or respiratory disability, or symptoms 
thereof.  

Thereafter, in June 1992, the veteran was noted as having 
coronary artery disease and atrial fibrillation.  A VA 
hospital discharge summary, dated in August 1992, reflected 
coronary artery bypass grafting.  A summary of diagnoses 
included chronic obstructive pulmonary disease (COPD).  An 
associated summation noted that the veteran had a history of 
chronic atrial fibrillation, hypertension, and coronary 
disease, and that cardiac catheterization had revealed triple 
vessel disease.  The veteran was also treated for unstable 
angina.  

In December 1992, the RO granted the veteran nonservice-
connected pension benefits, based in part on the veteran's 
cardiovascular disability.  

Subsequent VA hospitalization records reflect the veteran's 
diagnosis for brachycardia in 1997 and successful pacemaker 
insertion.  He was also noted to have suffered two acute 
myocardial infarctions.  

A report of VA discharge summary, dated from August to 
September 1998, reflects that during his hospital course, the 
doctors implanted a vascular catheter in the veteran's 
femoral artery, which resulted in the development of a 
hematoma.  

In an April 1999 rating decision, the veteran was granted a 
TDIU, effective July 16, 1996.  

A July 1999 computed tomography (CT) scan of the right lower 
extremity reflects a hematoma in the right upper thigh.  The 
hematoma was noted as possibly resulting in obstructing of 
venous return.  

A report of a September 1999 VA examination, it was noted 
that during attempted catheter placement in the right groin 
for plasma phoresis, the veteran had extensive bleeding.  The 
veteran recounted that he had "multiple sticks" to gain 
access to his femoral vein.  As a result of the bleeding, the 
veteran developed a large hematoma, with subcutaneously 
bleeding extending all the way down to the lower leg with 
gross enlargement of his right leg.  In addition, the veteran 
was noted to have pain extending down his right leg, which 
the examiner noted was probably on the basis of nerve 
involvement in the hematoma.  

In October 1999, the RO granted compensation under 
38 U.S.C.A. § 1151 for hematoma of the right groin with right 
lower extremity pain.  

A report of a March 2002 VA examination reflects the right 
groin hematoma had resolved.  Clinical evaluation revealed no 
evidence of any stasis pigmentation or edema of the lower 
extremity on the right.  The examiner reported that there was 
no pain related to the right leg associated with the old 
hematoma.  His impression included resolved subcutaneous 
right groin hematoma.  

A report of a July 2002 VA examination reflects the 
examiner's finding that the hematoma had resolved for the 
most part, but that the veteran did have some residual 
calcification.  The veteran reported severe pain in the right 
groin.  The examiner indicated that the clinical history was 
suggestive of femoral neuropathy on the right.  In an August 
2002 addendum, the examiner confirmed that the diagnosis was 
residual femoral neuropathy due to the right groin hematoma.  

A December 2002 VA admission note reflects the veteran's 
prior medical history to include coronary artery disease with 
a coronary artery bypass graft done for five vessels, and 
that the last cardiac catheterization in April 2002 revealed 
all the grafts to be patent.  The physician noted the 
veteran's report of no chest pain for the last few years.  
Clinical evaluation revealed bilateral pitting pedal edema 
about two to three, bilateral chronic venous stasis changes 
in the skin more on the right side, slightly warmer on the 
right.  Pedal pulses were difficult to assess due to edema.  
There was good capillary refill and no cyanosis.  Diagnostic 
studies revealed moderate cardiomegaly without evidence of 
acute congestive heart failure.  The physician's assessment 
was possible congestive right-sided heart failure.  Following 
subsequent consultation with cardiology, the assessment was 
congestive heart failure, right side greater than left.  

A January 2003 treatment note reflects a diagnosis of 
congestive heart failure.  The veteran was noted as being on 
Lasix and complaining of edema.  

A February 10, 2003, a VA outpatient clinic note reflects 
that the veteran collapsed waiting to be X-rayed.  He was 
started on CPR with bagging and was also shocked twice by the 
AED.  The veteran was taken to Samaritan Medical Center 
Emergency room where he was declared dead.   

The veteran's death certificate lists his immediate cause of 
death as new thrombus of the right coronary artery, due to or 
as a consequence of atherosclerotic coronary artery disease; 
and lists chronic obstructive pulmonary disease (COPD) as a 
significant condition contributing to death but not related 
to the immediate cause.  




III.  Analysis

A.  Service Connection for Cause of Death

Service connection may be granted for a disability resulting  
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

In connection with her claim that the cause of the veteran's 
death should be service-connected, the appellant asserts that 
the veteran's treatment at the Syracuse VAMC, which resulted 
in his developing a right groin hematoma and for which 
benefits under 38 U.S.C.A. § 1151 were granted, was the 
principle and/or contributory cause of the veteran's death.  

After careful review of the medical evidence in light of the 
above-noted criteria, the Board finds that the criteria for 
service connection for the cause of the veteran's death are 
not met.  Simply stated, there is no medical evidence even 
suggesting existence of a medical relationship between any 
disability of service origin and/or disability for which 
38 U.S.C.A. § 1151 benefits were granted, and the veteran's 
death.  

As indicated above, the veteran's death certificate lists the 
immediate cause of death as new thrombus of the right 
coronary artery, due to or as a consequence of 
atherosclerotic coronary artery disease; and lists chronic 
obstructive pulmonary disease as a significant condition 
contributing to death but not related to the immediate cause.  
However, service connection was not established for either 
cardiovascular or respiratory disabilities during the 
veteran's lifetime, and the record  otherwise presents no 
competent basis for medically relating those disabilities to 
service for purposes of this claim.  

As noted above, the veteran's service medical records reflect 
no complaints, findings or diagnosis of either a 
cardiovascular or respiratory disability.  The veteran was 
medically discharged from service in September 1943, due to a 
contracture of the right elbow joint.  The first documented 
post-service medical evidence pertaining to a history of and 
or treatment for a cardiovascular occurred in May 1992, and 
for a respiratory disability in June 1992, some 50 years 
after service.  Those post-service treatment records dated 
from service up until 1992, include no reference to a 
cardiovascular or respiratory disability.  There is no 
opinion as to the etiology of the veteran's cardiovascular or 
respiratory disabilities, and the claims file otherwise 
includes no medical evidence or opinion indicating that there 
was a nexus between the veteran's cardiovascular and/or 
respiratory disabilities and service.  

The Board also points out that there is no medical evidence 
of a relationship between any of the disabilities for which 
service-connection had been established during the veteran's 
lifetime-specifically, left ulnar nerve injury (major), 
traumatic arthritis of the left elbow with limitation of 
motion, hematoma of the right groin with right lower 
extremity pain, and right femoral neuropathy-and his death.  
As indicated above, none of the veteran's service-connected 
disabilities is listed on  the veteran's death certificate as 
either the immediate cause of death or a significant 
condition contributing to death.

Finally, as regards the appellant's contention that the 
veteran's treatment at the Syracuse VAMC contributed to his 
death, the Board finds that there is no medical evidence to 
support this assertion.  As noted above, the veteran was 
granted benefits under 38 U.S.C.A. § 1151 for a hematoma of 
the right groin with right lower extremity pain.  The report 
of a March 2002 VA examination reflects that the hematoma had 
resolved, although the veteran continued to have right lower 
extremity pain.  The veteran was later found to have femoral 
neuropathy as a residual of the right groin hematoma.  No 
residual cardiovascular or respiratory disability was 
identified.  Notwithstanding the appellant's assertions, 
there is no medical evidence of a relationship between the 
veteran's treatment at the Syracuse VAMC that ultimately 
resulted in a hematoma of the right groin and the subsequent 
femoral neuropathy, and his death; and neither the appellant 
nor her representative has presented nor alluded to the 
existence of any specific medical evidence or opinion.  As 
the evidence reflects, the veteran's diagnosis for both 
cardiovascular and respiratory disabilities was well 
established prior to the Syracuse VAMC treatment at issue.  

While the Board does not doubt the sincerity of the 
appellant's beliefs, as a layperson without the appropriate 
medical training or expertise, she simply is not competent to 
provide a probative opinion on a medical matter-such as the 
medical relationship between the veteran's death and service, 
a service-connected, or a disability for which benefits, 
pursuant to 38 U.S.C.A. § 1151, were granted.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a  layperson is generally not 
capable of opining on matters  requiring medical knowledge").  
As such, the appellant's assertions, alone, cannot provide a 
basis for a grant of service connection for the cause of the 
veteran's death.  

Under the circumstances, the Board concludes that the claim 
for service connection for the cause of the veteran's death 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of any competent evidence 
to support the appellant's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  DIC Pursuant to 38 U.S.C.A. § 1318.

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2004).  If the veteran's 
death is not determined to be service connected, a surviving 
spouse may still be entitled to benefits.  Pursuant to 38 
U.S.C.A. § 1318(a), benefits are payable to the surviving 
spouse of a "deceased veteran" in the same manner as if the 
death were service connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who 
either was in receipt of or entitled to receive compensation 
at the time of death for service-connected disability rated 
totally disabling if the service-connected disability was 
either continuously rated totally disabling for 10 or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22.  The total rating  may be 
schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the  
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

At the time the appellant filed her claim February 28, 2003, 
DIC claims under the provisions of 38 U.S.C.A. § 1318 were 
the subject of a Chairman's Memorandum imposing a stay on 
adjudication for DIC under 38 U.S.C.A. § 1318.  At that time, 
questions regarding the interpretation of the law and 
implementing regulations governing DIC claims were raised and 
being considered.  

In this regard, interpreting 38 U.S.C.A. § 1318(b) and 38 
C.F.R. § 3.22(a)(2), the United States Court of Appeals for 
Veterans Claims (Court) found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service-
connected related issue, based on evidence in the claims 
folder or in VA custody prior to the veteran's death and the 
law then applicable or subsequently made retroactively 
applicable.  See Green v. Brown, 10 Vet. App. 111, 118-19 
(1997).  In such cases, the claimant must set forth the 
alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  See Cole v. West, 13 Vet. App. 268, 278  (1999).  

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  See 65 Fed. Reg. 3,388  
(Jan. 21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United  
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  NOVA 
I, 260 F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 
1318, the Federal Circuit found that the statutory language 
was ambiguous as to whether a "hypothetical" claim was 
allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), 
which also has "entitled to receive" language, as interpreted 
in Hix, was virtually identical to 38 U.S.C.A. § 1318, but 
that VA interpreted them differently.  Id. at  1379.  
Moreover, it found that the pertinent regulations, 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect 
to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language under 38 U.S.C.A. § 1311(a) 
and 38 U.S.C.A. § 1318 should be interpreted in the same way 
and that 38 C.F.R. § 3.22 provided the correct 
interpretation.  It held that VA could properly do so and had 
adequately explained its rationale.  Id. at 1378.  The 
Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening - 
"hypothetical entitlement" claims.  Id. at 1379-1380.

As a result of the Federal Circuit's decision in NOVA II, 
issued January 10, 2003, the Chairman of the Board partially 
lifted the stay on adjudication for DIC under 38 U.S.C.A. 
§ 1318, allowing for consideration of the appellant's claim 
by the Board.  See Chairman's Memorandum, No. 01-03-09 (April 
8, 2003).  

Based on a thorough review of the evidence in light of the 
above, the Board finds that the appellant is not entitled to 
DIC benefits under 38 U.S.C.A. § 1318.  At the time of his 
death in February 2003, the veteran was in receipt of a 100 
percent rating for TDIU, effective July 16, 1996.  As such, 
the veteran clearly was in receipt of a TDIU prior to his 
death; however, the effective date of July 16, 1996, fails to 
meet the requisite 10-year rating requirement preceding the 
veteran's February 2003 death.  During the veteran's 
lifetime, he did not challenge the assigned effective date 
for the grant of TDIU, which was awarded in April 1999.  

Moreover, in this case, the appellant does not claim 
entitlement to DIC under 38 U.S.C.A. § 1318 based on the 
submission of new and material evidence to reopen a 
previously final VA decision, or argue that, but for the 
receipt of military retired or retirement pay, the veteran 
would have been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge from service.  The 
Board also finds that neither the appellant, nor her 
representative, has raised a claim of CUE in a final rating 
decision, pursuant to 38 C.F.R. § 3.105(a).  See also Fugo v. 
Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6  Vet. 
App. 242 (1994) (emphasizing the pleading requirements for 
raising, and burden of proof for establishing, a CUE claim).  
In this case, neither the appellant, nor her representative 
has asserted, and the record does not show, that the law or 
facts extant at the time, were incorrectly applied (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated),.  

Thus, there is nothing to change the fact that the veteran, 
who died approximately 60 years after his separation from 
service (rendering inapplicable the 5-year provision) had no 
service-connected disability rated as totally disabling, and 
was not in receipt of a TDIU, for at least 10 years prior to 
his death.  Hence, there is no legal basis for an award of 
DIC benefits, pursuant to 38 U.S.C.A. § 1318.  Under these 
circumstances, the appellant's claim must be denied for lack 
of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.  

The claim for DIC benefits, pursuant to 38 U.S.C.A. § 1318, 
is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


